DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1-20 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, line 15, the word -- a -- should be inserted before the phrase “fastening glue”.  In line 9, the word -- a -- should be inserted before the phrase “stopping part”.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 3, the phrase “a columnar connection part located on the connection part” is not clear on its meaning.  How can the “columnar connection part” be located on the 
In claim 9, line 2, the phrase “the insulating sheet” lacks antecedent basis.  The claiming of an “insulating sheet” is in claim 7.  Please amend accordingly.  In line 4, the phrase “the fastening member” lacks antecedent basis.
In claim 18, line 2, the phrase “the insulating sheet” lacks antecedent basis.  The claiming of an “insulating sheet” is in claim 7.  Please amend accordingly.  In line 4, the phrase “the fastening member” lacks antecedent basis.
In claim 19, line 2, the phrase “the insulating sheet” lacks antecedent basis.  The claiming of an “insulating sheet” is in claim 7.  Please amend accordingly.  In line 4, the phrase “the fastening member” lacks antecedent basis.
In claim 20, line 2, the phrase “the insulating sheet” lacks antecedent basis.  The claiming of an “insulating sheet” is in claim 7.  Please amend accordingly.  In line 4, the phrase “the fastening member” lacks antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0196081 (Nie et al.) in view of either U.S. Patent 4,941,243 (Cleveland) or Publication titled “Benefits of IEPE Accelerometer Isolation Design” by Klubnik.
With regards to claim 1, Nie et al. discloses a piezoelectric acceleration sensor comprising, as illustrated in Figures 1-8, a piezoelectric acceleration sensor 100 comprising a base member 104 including a supporting part (e.g. not labeled but bottom portion of the base member as observed in Figure 1) provided with a mounting hole (e.g. not labeled but opening in the base member as observed in Figure 1) extending along an axis (e.g. not labeled but the vertical dashed through center of acceleration sensor in Figure 1) thereof and a columnar connection part (e.g. not labeled but protruding portion from the supporting part as observed in Figure 1) located on the connection part; a piezoelectric member 105, sleeved outside the connection part, and defining with the connection part an annular clearance therebetween (as observed in Figure 1); a mass block member 106, sleeved outside the piezoelectric member in a gapless manner (as observed in Figure 1); a pre-tightening member 101, being a wedge block with a thicker end near the supporting part and inserted into the annular clearance (as observed in Figure 1); a locking member 102 including an interconnected columnar part and stopping part (as observed in Figure 1); the columnar part is fitted with the mounting hole for locking the above members, and the stopping part is arranged to press the first end, enabling the pre-tightening member to provide a radial pre-tightening force for fastening the piezoelectric member, the mass block member and the base member (paragraphs [0023],[0024]; Figure 1).  (See, paragraphs [0020] to [0044]).
The only difference between the prior art and the claimed invention are the wedge block with a thinner end near the supporting part; the columnar part and the mounting hole are provided with fastening glue arranged between.
First, Cleveland discloses a piezoelectric accelerometer comprising, as illustrated in Figures 1-4, a piezoelectric acceleration sensor 42 comprising a base member 54,56 including a 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the wedge block with a thinner end near the supporting part as suggested by Cleveland to the system of Nie et al. is considered to have been a matter of optimization and choice possibilities of the dimension and/or shape for the pre-tightening member without departing from the scope of the invention and without changing and/or altering the operation and/or performance, namely to exert tension/compression force to the piezoelectric member and the mass member due to the tightening of the locking member.  (See, column 2, line 41 to column 3, line 21 of Cleveland et al.). 
Second, Nie et al. discloses, in paragraphs [0021], [0031], [0034] and [0038], the knowledge and well-known technique and concept that a fastening glue (e.g. adhesive) can be provided between the mass element, the piezoelectric element, the pre-tightening member, locking member and the base.

With regards to claim 2, Nie et al. further discloses the mounting hole has a wall provided with a groove (e.g. not labeled but the left opening wall adjacent the connection part in Figure 1) extending in a direction parallel with an axis of the mounting hole; the fastening glue is arranged in the groove (paragraphs [0021], [0031], [0034] and [0038]).
With regards to claim 3, Nie et al. further discloses at least two grooves (e.g. not labeled but the left opening wall adjacent the connection part and right opening wall adjacent the connection part in Figure 1) evenly arranged.
With regards to claim 4, Nie et al. does not explicitly disclose the supporting part is provided with a vent hole communicated with the mounting hole, and gases and the fastening glue are able to be discharged from the mounting hole through the vent hole since there is no adhesive being used for this accelerometer.  However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ a vent hole at the supporting part in communication with the mounting hole for discharging fastening glue if fastening glue is used in the fabrication of the accelerometer without departing from the scope of the invention.
With regards to claim 5, Nie et al. does not explicitly disclose the locking member 102 is subjected to heat treatment prior to being connected with the mounting hole; however, to have set such test characteristics as to heat treating the locking member prior to being connected is considered to have been a choice possibilities to the operator and/or manufacturer and a well-
With regards to clam 6, Cleveland et al. further discloses the pre-tightening member 45 has an inner ring surface of a circular truncated cone shape with a slope gradient of 86-88 degree.  (See, as observed in Figures 3,4; column 3, lines 1-21).
With regards to claim 7, Nie et al. further discloses an insulating sheet 112 arranged at a lower side of the base member for isolating the base member from a holder 103 for the base member to be mounted thereon.  (See, paragraph [0033]; as observed in Figure 1).
With regards to claim 8, Nie et al. further discloses the insulating sheet 112 is integrally arranged with the base member 102.  (See, as observed in Figure 1; paragraph [0033]).
With regards to claim 9, Nie et al. further discloses a shielding case 110 connected with the insulating sheet such that the shielding case 110 has an accommodating chamber for all of the piezoelectric member, the mass block member, the pre-tightening member and the fastening member provided on an inner side thereof (as observed in Figure 1).
The only difference between the prior and the claimed invention is a thunderstrike-proof circuit board provided on an outer side thereof.
Klubnik discloses an accelerometer a piezoelectric acceleration sensor comprising a base member; a piezoelectric member 16; a mass block member 18, sleeved outside the piezoelectric member; a thunderstrike-proof circuit board provided.  (See, pages 1-4; Figures 1-3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing a thunderstrike-proof circuit board as suggested by Klubnik to the system of Nie et al. to prevent catastrophic failures to the acceleration sensor when lightning/thunder strikes.  (See, pages 3-4 of Klubnik).

With regards to claim 11, the claim is commensurate in scope with the above claim 5 and is rejected for the same reasons as set forth above.
With regards to claims 12-14, the claims are commensurate in scope with the above claim 6 and are rejected for the same reasons as set forth above.  
With regards to claims 15-17, the claims are commensurate in scope with the above claim 7 and are rejected for the same reasons as set forth above.
With regards to claims 18-20, the claims are commensurate in scope with the above claim 9 and are rejected for the same reasons as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly Baba, Genot, Starck, Komurasaki, Sonderegger, Carter, are related to a variety of piezoelectric acceleration sensor having different structural arrangement of a base member, a mass member, a piezoelectric member, a locking member.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HELEN C KWOK/Primary Examiner, Art Unit 2861